PER CURIAM.
In these consolidated cases, Tammy J. Graham and Karen R. Barger sued Diabetes Self Care, Inc. (DSC), their former employer. Graham alleged violation of the Equal Pay Act, 29 U.S.C.A. § 206(d)(1) (West 1998). Barger alleged violation of the Equal Pay Act; the Age Discrimination in Employment Act, 29 U.S.C.A. §§ 621-634 (West 1999 & Supp.2001); and Title VII of the Civil Rights Act, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.2001). The district court granted summary judgment to DSC in both actions. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court in each case. United States v. Graham, No. CA-98-633-7 (W.D.Va. filed Feb. 20, 2001; entered Feb. 21, 2001); United States v. Barger, No. CA-98-785-7 (W-D.Va. filed Feb. 20, 2001; entered Feb. 21, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.